Citation Nr: 1703256	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected left wrist dislocation with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided hearing testimony before the undersigned Veterans Law Judge in August 2009.  A transcript is associated with the claims file.

In October 2009 and April 2012, the Board remanded this claim for additional development.  At the time of the prior remands, the matter of whether service connection is warranted for a left leg disorder was also before the Board.  Following the evidentiary development, an April 2016 rating decision recognized the left leg disability as related to the service connected left knee disability.  The RO recharacterized the disability as left knee arthritis with chronic leg weakness and the left leg disability was made part of the 60 percent rating assigned.  The Veteran has not disagreed with the rating assigned.  Thus, this issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay in adjudicating this longstanding claim, this matter must once again be remanded for additional development.

Following the Board's most recent remand, the Veteran was afforded a VA examination of his wrist and hands in April 2016.  The examination report shows the Veteran's range of motion and reports of pain.  The examiner concluded that the Veteran is unable to perform pushing, pulling, lifting, or operation of controls with his left wrist or left hand.  The Board recognizes that the Veteran is presently rated as 10 percent disabled for the left wrist disability based upon x-ray evidence showing arthritis in the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5215-5003 (2016).  This is the maximum rating allowable for his left wrist disability under the applicable schedular criteria.  Moreover, the rating schedule considers the Veteran's arthritis as well as any limitation of motion present.  The schedular criteria do not consider the effects such as those described by the April 2016 examiner. 

An extraschedular rating may be assigned, after referral by the RO to VA's Under Secretary for Benefits or the Director, Compensation Service, in a case that presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render application of the regular schedular standards impractical.  38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Symptoms shown in this case are not addressed by the schedular rating criteria, and also may have a marked impact on the Veteran's employment.  The Board finds that referral of the left wrist  rating claim to VA's Under Secretary for Benefits or the Director, Compensation Service, is required in this case.

Moreover, in October 2016, the Veteran's representative reported that the Veteran has indicated a worsening in his left wrist disability since the April 2016 examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the April 2016 VA examination findings appear to not be representative of the current severity of the wrist disability on appeal, the claim must be remanded as a new VA examination is warranted.

Finally, the most recent VA outpatient treatment records within the claims file are dated in October 2016.  On remand, the RO should obtain and associate with the record all updated VA treatment records related to the wrist disability.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's left wrist disability from October 2016 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected left wrist.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's left wrist disabilities, to include fully describing the effects of the Veteran's disability on his occupational functioning and daily activities.  He or she must also indicate whether the Veteran's left wrist has any effective function remaining other than that which could be equally well served by an amputation stump at the site of the election below the elbow with use of a suitable prosthetic appliance.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

3.  Once the Veteran's examination is complete, refer the claim for an increased rating for the left wrist disability to VA's Director, Compensation Service (Director) or Under Secretary for Benefits for adjudication of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




